DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters
This action is in response to papers filed 7/11/2022.
Claims 19, 21-22, 24, 26-35 are pending.
The instant response is technically non-compliant with 37 CFR 1.121 as claim 24 is listed as previously presented.  However claims 20-35 have been withdrawn in the non-final action.  However, to promote compact prosecution and customer service the instant response will be examined.  However, future amendment will that are not compliant with 37 CFR 1.121 may not be netered or examined.  
Applicant's election group I, claims 19-21 and combination of PAI-1/SERPINE, TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IL24, IL6, P115, PTGS2, SELE, SMR3A, SLC23A2, HDGFRP3, HIF1A, IKBIP, and KLHL5 in the reply filed on 11/23/2021 is acknowledged.  Further claim 20 does not read on the elected combination as it does not recite IL24, IL6 PI15, PTGS2, SELE, SMRA, SLC23A2, HDGFRP3, HIF1A.  Thus it is withdrawn as it is not drawn to the elected species.
Claims 20-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.
The objection to claim 19 has been withdrawn in view of the amendment. 
The improper Markush Rejection has been withdrawn in view of the amendment of claim 19 require all of the genes of group A or group B.
The prior art rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 01/17/2020 is a national stage entry of PCT/US18/42761 with an international filing date: 07/18/2018 and claims priority from provisional application 62533982, filed 07/18/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method of predicting a treatment response to an anti-TNFa treatment in a human subject with inflammatory bowel disease (IBD), however the last positive active step is drawn to treating the subject.  Therefore it is unclear as to whether the method is drawn to method of predicting a treatment response to an anti-TNFa treatment in a human subject with inflammatory bowel disease (IBD) or treating the subject.  
Further claim 19 has been amended to recite, “.  wherein group A consists of plasminogen activator inhibitor-1 JPAI-1/SERPINEI, tenascin C JTNCJ, interleukin 13 receptor subunit alpha 2 JIL13RA21, C-C Motif chemokine ligand 2 (CCL21, prion protein JPRNPj, glutathione peroxidase 8 JGPX81, DNA damage regulated autophagy modulator 1 JDRAM11, signal transducer and activator of transcription 4 JSTAT41, interleukin 24 JIL241, interleukin 6 JIL61, Peptidase Inhibitor 15 JP1151, prostaglandin-endoperoxide synthase 2 JPTGS21, selectin E JSELEJ, submaxillary gland androgen regulated protein 3A JSMR3AJ, solute carrier family 23 member 2 JSLC23A2), hepatoma-derived growth factor, related protein 3 JHDGFRP31, hypoxia inducible factor 1 subunit alpha JHIF1AJ, IKBKB interacting protein JIKBIP), and kelch like family member 5 (KLHL51; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, pentraxin 3 JPTX31, thioredoxin domain containing 15 {TXNDC151, phosphodiesterase 4B {PDE4BJ, complement C1 s JC1 SJ, toll like receptor 1 JTLR11, membrane metalloendopeptidase JMMEJ, tetraspanin 2 JTSPAN21, TNF receptor superfamily member 11 b {TNFRSF11 B1, acyl-CoA synthetase long chain family member 4 JACSL4), chondroitin sulfate N- acetylgalactosaminyltransferase 2 (CSGALNACT21, DRAM1, small glutamine rich tetratricopeptide repeat co-chaperone beta {SGTBJ, podoplanin (PDPNJ, RNA binding motif single stranded interacting protein 1 JRBMS11, angiopoietin 2 JANGPT21, phosphatidylinositol-4,5-bisphosphate 4-phosphatase 2 {TMEM55AJ, hepatocyte growth factor {HGF), STAT4, regulator of G protein signaling 5 JRGS51, roundabout guidance receptor 1 {ROBO11, torsin 1A interacting protein 1.{TOR1AIP11, C-C motif chemokine ligand 18 JCCL18, heparan sulfate- glucosamine 3-sulfotransferase 3B1 JHS3ST3B1J, syndecan 2 JSDC21, peroxidasin JPXDNI, dermatan sulfate epimerase JDSEJ, sorting nexin 10 JSNX101, TNC, chloride intracellular channel 2 JCLIC21, palmitoyl-protein thioesterase 1 JPPT11, regulator of G protein signaling 18 (RGS181, and thymocyte selection associated family member 2 JTHEMIS2).”  Thus the claims require detection of all of group A or all of group B.  However, step (iii) recites, “measuring expression levels of the one or more biomarkers.”  Thus the metes and bounds are unclear how or why you measure one or more but must detect all.  This rejection can be overcome by amending step (ii) and step (iii) to be consistent.
Further claim 19 in (ii) requires detection of group consisting of the biomarkers of group A or consisting of the biomarkers of group B.  However, the step (v) only provides treating with respect to group A.  Thus it is unclear how subjects in which the biomarkers of group B are treated or classified.  
Further step (v) recites, “(v) treating the subject classified as a responder to anti-TNF treatment with an anti-TNFα or an anti- α 4β7 antibody therapy when the expression level of PAl- 1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment, or treating the subject classified as a non-responder to anti-TNFα treatment with a PAl-1 inhibitor when the expression level of PAl-1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is more relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject, or  group of subjects, and is a responder to anti-TNF treatment.  The metes and bounds are unclear if everything following the recitation of “optionally” relates to the rest of the claim (i.e. is anything after “and optionally TNC”, optional).  Further the metes and bounds are unclear if PAI-1/ SERPINE is less relative to a reference value and TNC is increased how they are treated.  Further recitation of “is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment,” is unclear as to what is required of “less relative to a reference value” as this is confusing and unclear if this requires increased or decreased expression.  There is a similar issue with “is more relative to the reference value.”  Further the recitation of “the same marker” is confusing as the claim does not previously recite same marker.  Further “the same marker” is confusing as step (ii) requires  detection of group A or group B consisting of the recited genes, while step (iii) requires measuring one or more biomarkers. 
 Further the claim is confusing as it recites, “treating the subject classified as a responder to anti-TNF treatment …… is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment.” The specification teaches, “[0005]    Expensive biologics are being approved to treat moderate to severe IBD, however it is not currently known who should be treated with which one. Current markers of IBD activity used for diagnosis and prognosis of disease are inadequate (including fecal calprotectin which is widely used). This is in large part because the disease is heterogeneous and it has been challenging to identify a biomarker that is downstream of all the key pro-inflammatory pathways that are variably enhanced in IBD patients.”  Thus it is unclear how a non-responder is determined  for the relative value inclusion or relates to the claim.
Further the claim is confusing as it recites, “or treating the subject classified as a non-responder to anti-TNFα treatment ….. of the same marker from an IBD subject, or  group of subjects, and is a responder to anti-TNF treatment..” The specification teaches, “[0005]    Expensive biologics are being approved to treat moderate to severe IBD, however it is not currently known who should be treated with which one. Current markers of IBD activity used for diagnosis and prognosis of disease are inadequate (including fecal calprotectin which is widely used). This is in large part because the disease is heterogeneous and it has been challenging to identify a biomarker that is downstream of all the key pro-inflammatory pathways that are variably enhanced in IBD patients.”  Thus it is unclear how a responder is determined for the relative value inclusion or relates to the claim.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 has been amended to recite, “v) treating the subject classified as a responder to anti-TNF treatment with an anti-TNFα or an anti- α 4β7 antibody therapy when the expression level of PAl- 1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment, or treating the subject classified as a non-responder to anti-TNFα treatment with a PAl-1 inhibitor when the expression level of PAl-1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is more relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject, or  group of subjects, and is a responder to anti-TNF treatment.”  The response merely provides the assertion no new mater is added.  Review and searching did not reveal support for treating with “anti-TNFα or an anti- α 4β7 antibody therapy” based on “less relative to the reference value” of “PAl- 1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5“  and “non-responder”.  Further review and searching of the specification did not reveal support for, “treating the subject classified as a non-responder to anti-TNFα treatment” t “ with a PAl-1 inhibitor” based on  “more relative to the reference value” of more relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject, or  group of subjects, and is a responder to anti-TNF treatment or “a responder to anti-TNF treatment.
MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

	Thus the amendment is considered new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
 	 A method of detecting gene expression comprising: (i) obtaining an intestinal tissue biological sample from a subject (ii) detecting biomarkers consisting  of plasminogen activator inhibitor-1 JPAI-1/SERPINEI, tenascin C JTNCJ, interleukin 13 receptor subunit alpha 2 JIL13RA21, C-C Motif chemokine ligand 2 (CCL21, prion protein JPRNPj, glutathione peroxidase 8 JGPX81, DNA damage regulated autophagy modulator 1 JDRAM11, signal transducer and activator of transcription 4 JSTAT41, interleukin 24 JIL241, interleukin 6 IL61, Peptidase Inhibitor 15 JP1151, prostaglandin-endoperoxide synthase 2 JPTGS21, selectin E JSELEJ, submaxillary gland androgen regulated protein 3A JSMR3AJ, solute carrier family 23 member 2 JSLC23A2), hepatoma-derived growth factor, related protein 3 JHDGFRP31, hypoxia inducible factor 1 subunit alpha JHIF1AJ, IKBKB interacting protein JIKBIP), and kelch like family member 5 (KLHL51.
 does not reasonably provide enablement for use of any reference value of any subject from any tissue from a subject with IBD, any group of subjects of any responder or any non-responder to anti-TNFα.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to usethe invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
The independent claim is drawn to a method of predicting a treatment response to an anti-TNFa treatment in a human subject with inflammatory bowel disease (IBD), the method comprising: (i) obtaining an intestinal tissue biological sample from a subject (ii) detecting biomarkers from group A or group B, wherein group A consists of plasminogen activator inhibitor-1 JPAI-1/SERPINEI, tenascin C JTNCJ, interleukin 13 receptor subunit alpha 2 JIL13RA21, C-C Motif chemokine ligand 2 (CCL21, prion protein JPRNPj, glutathione peroxidase 8 JGPX81, DNA damage regulated autophagy modulator 1 JDRAM11, signal transducer and activator of transcription 4 JSTAT41, interleukin 24 JIL241, interleukin 6 IL61, Peptidase Inhibitor 15 JP1151, prostaglandin-endoperoxide synthase 2 JPTGS21, selectin E JSELEJ, submaxillary gland androgen regulated protein 3A JSMR3AJ, solute carrier family 23 member 2 JSLC23A2), hepatoma-derived growth factor, related protein 3 JHDGFRP31, hypoxia inducible factor 1 subunit alpha JHIF1AJ, IKBKB interacting protein JIKBIP), and kelch like family member 5 (KLHL51; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, pentraxin 3 JPTX31, thioredoxin domain containing 15 {TXNDC151, phosphodiesterase 4B {PDE4BJ, complement C1 s JC1 SJ, toll like receptor 1 JTLR11, membrane metalloendopeptidase JMMEJ, tetraspanin 2 JTSPAN21, TNF receptor superfamily member 11 b {TNFRSF11 B1, acyl-CoA synthetase long chain family member 4 JACSL4), chondroitin sulfate N- acetylgalactosaminyltransferase 2 (CSGALNACT21, DRAM1, small glutamine rich tetratricopeptide repeat co-chaperone beta {SGTBJ, podoplanin (PDPNJ, RNA binding motif single stranded interacting protein 1 JRBMS11, angiopoietin 2 JANGPT21, phosphatidylinositol-4,5-bisphosphate 4-phosphatase 2 {TMEM55AJ, 2 84287451.1PATENT Atty. Docket No. 047563-678142 Via EFS Web hepatocyte growth factor {HGF), STAT4, regulator of G protein signaling 5 JRGS51, roundabout guidance receptor 1 {ROBO11, torsin 1A interacting protein 1.{TOR1AIP11, C-C motif chemokine ligand 18 JCCL18, heparan sulfate- glucosamine 3-sulfotransferase 3B1 JHS3ST3B1J, syndecan 2 JSDC21, peroxidasin JPXDNI, dermatan sulfate epimerase JDSEJ, sorting nexin 10 JSNX101, TNC, chloride intracellular channel 2 JCLIC21, palmitoyl-protein thioesterase 1 JPPT11, regulator of G protein signaling 18 (RGS181, and thymocyte selection associated family member 2 JTHEMIS2); (iii) measuring expression levels of the one or more biomarkers;; and (v) treating the subject classified as a responder to anti-TNF treatment with an anti-TNFa or an anti-a4137 antibody therapy when the expression level of PAl- 1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment, or treating the subject classified as a non-responder to anti-TNF treatment with a PAl-1 inhibitor when the expression level of PAl-1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is more relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject, or group of subjects, and is a responder to anti-TNF treatment. Thus the claims encompass any subject of any species for the relative value.
The claims encompass any anti-TNFα treatment, any PAI-1 inhibitor, an anti- α 4β7any  for any type of IBD.
The claims encompass classifying by any means relative to a reference value for any tissue of any IBD subject of any species, any group of subjects, any responder or non-responder to anti-TNF treatment..
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “[0085]    Any suitable reference value known in the art may be used.”
The specification teaches, “The subject can be an animal subject, including a mammal, such as horses, cows, dogs, cats, sheep, pigs, mice, rats, monkeys, hamsters, guinea pigs, and chickens, and humans. For example, the subject can be a human subject.” (0088)
	The teachings of the specification are limited to infliximab.
	The specification in example 1 provides analysis of adding IL-17A to intestinal epithelium.
	Example 2 teaches the use of a novel PAI-1 inhibitor.
Example 3 teaches PAI-1 is elevated in IBD patients inflamed colon tissue.
Example 4 provides predictors of response to infliximab and vedolizumab by analysis of mRNA data deposited from GEO NCBI.  Table 1.8 provides a list of 8 genes it does not specifically identify which drug they are correlated with or comparison to a specific reference value.   The specification continues by stating that high PAI-1 expression indicates patients are less likely to respond.  (0152). 
Example 5 teaches examination of 2 biomarkler signature or multiple biomarker analysis.  It does not specifically teach PAI-1/SERPINE alone or with the specific combination of genes. 
Presence and absence of working examples
	The specification provides no specific teaches with “more relative to reference value” or “less relative to a reference value.
The specification does not teach use of subjects other than human subjects to determine relative levels.
Further the specification teachings are limited to the use human colon or intestine samples.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
Further the art of , Couzin-Frankel (Science Magazine (August 2010) pages 614-615) teaches, "Like many researchers interested in personalizing cancer treatment, Potti and Nevins were examining patterns of genetic behavior in tumor cells, called gene expression signatures. It has been a popular field in recent years, as physicians look for ways to give patients only the drugs that will help them the most. But the gene signatures used to define tumor types—and there are many candidates out there—have been difficult to replicate. Only a handful have seemed reliable enough to use in the clinic.”  Thus the post-filing art specifically teaches that gene signatures are not predictable in cancer therapy.
	Baggerly (The Annals of Applied Sciences (2009) volume 3 pages 1309-1334) teaches, “High-th roughput biological assays such as microarrays let us ask very detailed questions about how diseases operate. and promise 10 let us personalize therapy. Data processing, however, is often not described well enough to allow for exact reproduction of the results, leading to exerci ses in "forensic bioinformat ics" where aspec ts of raw data and reported results are used to infer what methods must have been employed. Unfortunately, poor documentation can shift from an inconvenience to an active danger when it obscures not just methods but errors. In this report we examine several related papers purporting to use microarray-based signatures of drug sensitivity derived from  cell lines to predict patient response. Patients in clinical trials are currently being allocated to treatment arms on the basis of these results. However. we show in five case studies that the results incorporate several simple errors that may be putting patients at risk. One theme that emerges is that the most common errors are simple (e.g., row or column offsets); conversely. it is our experience that lhe most simple errors are common. We then discuss steps we are taking to avoid such errors in our own investigations.”  
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Quetglas (World Journal of Gastroenterology (2013) volume 28pages 12519-12543) (IDS 4/27/2021) teaches, “All of these agents have TNF as target and are capable of binding STNF and tevTNF with high affinity, However, diferances in structure between antagonists cause different kinetic-binding parameters that can result in variable clinical efficacy. For example, etanercept, an anti-TNF approved for rheurnatolagical diseases, is able to bind both forms of TNF but is not effective in CD, so other mechanisms must be responsible for the action of these agents’, These compounds exert a down-regulation of inflammatory cells in the inflamed bowel mucosa that is believed to be induced by apoptosis in iniTNF carrying cells. There is also jn vitro evidence that infliximab induces cell lysis through complament-dependant cytotoxicity and antibody- dependent cellular cytotoxicity, both Fe-dependent’“", One other passible mechanism of action that has been shuffled is the induction of regulatory macroshages, alse an Fe-dapendent mechanism. These macrophages have immumnosuppressive capacities, play a crucial role in wound healing and have Seen shown to be up-regulated in patients responding to infliximab therapy! (Figure 7}.”
Arjis ((Inflamm Bowel Dis 2010;16:2090–2098) teaches in figure 5 that IL13RA2 mRNA is decreased in responders to infliximab relative to non responders
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between expression of any of the recited genes and response or non-response to anti- TNFα therapy.     Experimentation would be replete with unpredictable trial and error analysis because the art demonstrates gene are differentially expressed in different tissues, samples, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the expression relative to any reference level from any tissue with response to treatment with anti-TNF treatment .  One of skill in the art would thus have to determine if every tissue of every species is indicative of response to anti- TNFα therapy.
It would be further unpredictable as the art demonstrates that different  anti- TNFα therapies have different mechanisms of action.  Thus without specific evidence it would be unpredictable to extrapolate the findings of one drug to another drug.  
	Further it would be unpredictable to use any reference sample as ARjis demonstrates that some samples overexpress IL13ra2 and others under express.  Thus using one that under expresses IL13ra2 would allow all subjects to be identified as non-responders, while using a high reference value would result in all subjects being responders. 
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation as the art demonstrates gene signatures are not predictive of treatments.  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses the previous rejection in view of the amendment.  This argument is not persuasive as the amendment introduces new issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  .  This judicial exception is not integrated into a practical application because there are no additional steps which depend from or otherwise integrate the judicial exception .
Claim analysis
The instant claim 19 is directed towards method of predicting method of predicting a treatment response to an anti-TNFa treatment in a human subject with inflammatory bowel disease (IBD), the method comprising: (i) obtaining an intestinal tissue biological sample from a subject (ii) detecting biomarkers from group A or group B, wherein group A consists of plasminogen activator inhibitor-1 JPAI-1/SERPINEI, tenascin C JTNCJ, interleukin 13 receptor subunit alpha 2 JIL13RA21, C-C Motif chemokine ligand 2 (CCL21, prion protein JPRNPj, glutathione peroxidase 8 JGPX81, DNA damage regulated autophagy modulator 1 JDRAM11, signal transducer and activator of transcription 4 JSTAT41, interleukin 24 JIL241, interleukin 6 JIL61, Peptidase Inhibitor 15 JP1151, prostaglandin-endoperoxide synthase 2 JPTGS21, selectin E JSELEJ, submaxillary gland androgen regulated protein 3A JSMR3AJ, solute carrier family 23 member 2 JSLC23A2), hepatoma-derived growth factor, related protein 3 JHDGFRP31, hypoxia inducible factor 1 subunit alpha JHIF1AJ, IKBKB interacting protein JIKBIP), and kelch like family member 5 (KLHL51; and wherein group B consists of PRNP, IL13RA2, GPX8, IKBIP, KLHL5, pentraxin 3 JPTX31, thioredoxin domain containing 15 {TXNDC151, phosphodiesterase 4B {PDE4BJ, complement C1 s JC1 SJ, toll like receptor 1 JTLR11, membrane metalloendopeptidase JMMEJ, tetraspanin 2 JTSPAN21, TNF receptor superfamily member 11 b {TNFRSF11 B1, acyl-CoA synthetase long chain family member 4 JACSL4), chondroitin sulfate N- acetylgalactosaminyltransferase 2 (CSGALNACT21, DRAM1, small glutamine rich tetratricopeptide repeat co-chaperone beta {SGTBJ, podoplanin (PDPNJ, RNA binding motif single stranded interacting protein 1 JRBMS11, angiopoietin 2 JANGPT21, phosphatidylinositol-4,5-bisphosphate 4-phosphatase 2 {TMEM55AJ, 2 84287451.1PATENT Atty. Docket No. 047563-678142 Via EFS Web hepatocyte growth factor {HGF), STAT4, regulator of G protein signaling 5 JRGS51, roundabout guidance receptor 1 {ROBO11, torsin 1A interacting protein 1.{TOR1AIP11, C-C motif chemokine ligand 18 JCCL18, heparan sulfate- glucosamine 3-sulfotransferase 3B1 JHS3ST3B1J, syndecan 2 JSDC21, peroxidasin JPXDNI, dermatan sulfate epimerase JDSEJ, sorting nexin 10 JSNX101, TNC, chloride intracellular channel 2 JCLIC21, palmitoyl-protein thioesterase 1 JPPT11, regulator of G protein signaling 18 (RGS181, and thymocyte selection associated family member 2 JTHEMIS2); (iii) measuring expression levels of the one or more biomarkers;; and (v) treating the subject classified as a responder to anti-TNF treatment with an anti-TNFa or an anti-a4137 antibody therapy when the expression level of PAl- 1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is less relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject or group of subjects and is a non-responder to anti-TNFa treatment, or treating the subject classified as a non-responder to anti-TNF treatment with a PAl-1 inhibitor when the expression level of PAl-1/SERPINE and optionally TNC, IL13RA2, CCL2, PRNP, GPX8, DRAM1, STAT4, IKBIP, and/or KLHL5 is more relative to the reference value wherein the reference value is the expression level of the same marker from an IBD subject, or group of subjects, and is a responder to anti-TNF treatment...  The classifying step is a mental step or abstract idea as it requires comparing to a reference value.   
The obtaining, detecting and measuring steps are considered to be an active step requiring the analysis of a sample.
It is noted that if group B is detected and measured there is no treating step.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 19, the claim recites, “iv) classifying the subject as a responder or non-responder to treatment by determining expression levels of the biomarker relative to a reference value.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION). This is a natural correlation of gene expression with response.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims do not require treatment of group B is detected and measured. 
Step 2B.  Does the claim recite additional elements that are significantly more then the judicial exceptions?  No, as the claims do not require treatment of group B is detected and measured.
With regards to claim 19 the claim requires the active steps of obtaining, detecting and measuring steps.  The specification teaches:
[[0081] As will be appreciated by a skilled artisan, the method of collecting a biological sample can and will vary depending upon the nature of the biological sample and the type of analysis to be performed. Any of a variety of methods generally known in the art may be utilized to collect a biological sample. Generally speaking, the method preferably maintains the integrity of the sample such that the IBD biomarkers can be accurately detected and the amount measured according to the disclosure. 
[0084]   In some embodiments, once a sample is obtained, it is processed in vitro to detect and measure the amount of IBD biomarkers. All suitable methods for detecting and measuring an amount of a IBD biomarker known to one of skill in the art are contemplated within the scope of the invention. In some embodiments, an IBD biomarker may be detected at the nucleic acid level. In some embodiments, an IBD biomarker may be detected at the protein level. For example, epitope binding agent assays (i.e. antibody assays), enzymatic assays, electrophoresis, chromatography and/or mass spectrometry may be used. Non-limiting examples of epitope binding agent assays include an ELISA, a lateral flow assay, a sandwich immunoassay, a radioimmunoassay, an immunoblot or Western blot, flow cytometry, immunohistochemistry, and an array. In one embodiment, IBD biomarkers are detected using PCR or qPCR. An IBD biomarker may be detected through direct infusion into the mass spectrometer. In another embodiment, IBD biomarkers are detected using chromatography. In particular, techniques linking a chromatographic step with a mass spectrometry step may be used. The chromatographic step may be liquid chromatography, gas chromatography or thin-layer chromatography (TLC). Generally speaking, the presence of IBD biomarkers may be determined utilizing liquid
Further the specification teaches the detection was done by commercially available microarrays (examples).  Thus the claim does not provide additional steps which are significantly more.
Further the teachings Gyorffy (J Proteomice Bioinformatics (2014) volume 7, pages 272-279) demonstrate methods of detecting the recited genes were known.
Response to Arguments
The response traverses the rejection in view of the amendment to provide a treating step.  This argument has been thoroughly reviewed but is not considered persuasive as if group B is detected and measured no treating step is required.  

Summary
No claims are allowed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634